Citation Nr: 0312213	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected right knee 
disorder. 

2.  Entitlement to an increased rating for residuals of right 
knee trauma, currently rated as 30 percent disabling, with a 
separate 10 percent rating for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1993 and June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Indianapolis, Indiana, RO 
currently has jurisdiction of the claims file.  The Board 
remanded the claims for additional development in August 
2001.  The requested development has been completed; the case 
is ready for appellate review.  In an informal hearing 
presentation of March 2003, the veteran's representative 
presented argument pertaining to the veteran's left knee.  
The Board refers such argument to the RO for any appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  A back disorder was not present during service, arthritis 
of the spine was not manifested within a year after service, 
and the veteran's current back disorder did not develop as a 
result of any incident during service.

3.  The veteran's back disorder was not caused or aggravated 
by his service-connected right knee disorder.

4.  The residuals of trauma to the right knee are productive 
of severe disability of the knee and have resulted in 
degenerative arthritis of the knee with x-ray findings, pain 
and limitation of motion, but have not resulted in nonunion 
of the tibia and fibula with loose motion, ankylosis of the 
knee, a total knee replacement, or limitation of motion with 
extension limited by more than 10 degrees or flexion limited 
to less than 45 degrees.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, arthritis of the spine may not be presumed to have 
been incurred in service, and a back disorder was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

2.  The criteria for a disability rating higher than 30 
percent for residuals of right knee trauma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5262 (2002).

3.  The criteria for a disability rating higher than 10 
percent arthritis of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
service connection or to warrant a higher rating.  The basic 
elements for establishing service connection or increased 
ratings have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A letter from the RO in June 2002 
advised the veteran what evidence was still needed and when 
the veteran should submit such information.  The SSOC of 
December 2002 included the new laws and regulations which 
pertain to the VA's duties under the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Factual Background

Service medical records show that in 1951, the veteran 
sustained a right knee injury that required aspiration and 
the leg was placed in a long cast.  He was again treated for 
knee complaints of pain and swelling in April 1952.  There 
was no showing of an inservice injury to the back.

In June 1967, a lay statement and a medical certificate 
referring to the veteran's right knee disorder were received.

VA examination in June 1967 revealed that the veteran 
complained of having pain and swelling in the right knee 
joint.  Orthopedic evaluation revealed that the veteran was 
able to stand on his toes and jump, and run in place in a 
normal manner.  He could squat well on both heels without 
difficulty.  All of the exercises were readily performed with 
no discomfort alleged or apparent.  Low back signs were 
negative.  The remainder of the examination referred to the 
hips, knees, ankles and feet.  The diagnosis was history of 
sprain, right knee with symptomatic residuals upon physical 
examination.

By way of a July 1967 rating decision, the RO granted service 
connection for residuals of injury, right knee, based upon a 
showing of continuity of treatment.  As indicated in the 
introduction, the veteran is currently rated 30 percent for 
this disorder, with a separately assigned 10 percent rating 
for arthritis of the right knee.

VA medical records show that the veteran was seen twice in 
January 1985 for symptoms of bilateral knee pain.  
Corresponding x-rays of the knees showed bilateral 
degenerative joint disease.  He underwent VA orthopedic 
examination in February 1985, and an assessment of 
degenerative joint disease of the knees; right knee status 
post anterior cruciate attenuation was noted.  VA orthopedic 
examination in April 1985 revealed an impression of 
degenerative osteoarthritis, right knee, secondary to injury, 
suspect underlying internal derangement, symptomatic, 
moderate.  Corresponding x-rays of the right knee were of 
record.

Private treatment records reveal that the veteran was seen in 
September 1985, by W.C., who was a D.O.  Dr. W.C. stated that 
the veteran had been under his care for many years for 
ligament damage sustained to his right knee when he was 
younger.

VA orthopedic examination in October 1985 revealed that the 
veteran had trouble with stairs, getting out of bed, and 
getting in and out of his car.  The examination impression 
was severe right knee degenerative joint disease.  
Corresponding x-rays of the right knee were of record.

VA medical records, dated from 1988 to 1989, reveal that the 
veteran was treated on an outpatient basis for several 
complaints and ailments.  Pertinent to this claim is that in 
June 1988, the veteran reported that he had undergone private 
surgery on his back.  Examination at that time revealed that 
the veteran ambulated with a limp.  The assessment was that 
alteration in comfort was related to his leg injury and disc 
disease.

In September 1988, the veteran continued to complain of 
bilateral knee pain, and it was noted that the veteran had 
been hospitalized at a private facility two weeks prior for 
severe low back pain.  He presented to the VA clinic for 
further evaluation of that problem.  It was noted that the 
veteran received physical therapy, and the impression was 
"osteoarthritis, ? severe."

In November 1988, the veteran reported continued pain in both 
knees and the right hip, for which he returned to the clinic 
for more medication.  He presented with a history of lumbar 
disc disease, and severe degenerative joint disease of the 
knees and hips.  The veteran reported having no back pain at 
that time.

In December 1988, the veteran was seen for VA orthopedic 
evaluation.  It was noted that he was retired from being a 
supervisor at a steel mill.  The examination did not include 
physical examination of the back.  On December 21, 1988, the 
veteran was seen for history of lumbar disc disease, and 
severe degenerative joint disease of the hips and knees.  He 
complained of knee and hip pain, and occasional nocturia.  
His medications included Indocin and Tylenol.  After physical 
examination, the examiner's impression included degenerative 
joint disease of the knees and hip.  There was no impression 
referable to the back.

In February 1989, the veteran was seen again at VA.  There 
was no change in his right knee and hip pain, and no change 
in his back pain.  March 1989 VA treatment records show that 
the veteran complained of knee pain, and he was evaluated for 
the same.

March 1989 private medical records show that the veteran was 
seen by Dr. W.C., who again stated that the veteran had been 
under his care for many years.  The veteran's diagnoses were: 
Acute myofascial pain syndrome, acute lumbar myositis, 
lumbosacral instability, severe arthritis of the right hip, 
and arthritis of both knees.  Dr. W.C. stated that, due to 
his multiple problems, the veteran's range of motion had 
decreased in the spine by 50 percent, and he experienced pain 
and joint tenderness and stiffness in his back, hip and 
knees.  He had decreased tendon reflexes in the Achilles and 
patella, and muscle weakness in the right calf, right thigh, 
right hip, and lower back, with atrophy of the right calf and 
thigh.  The doctor stated that the veteran could walk only 
with difficulty, that he experienced pain with walking, and 
that he walked slowly and used a cane for stability.  It was 
noted that the veteran was being treated with therapy, anti-
inflammatory medication, and analgesics.  His response to 
treatment had been poor.

In a statement received in April 1989, the veteran requested 
an increased evaluation for his service-connected right knee 
disability.  He also indicated that his condition had 
worsened to a point where he was in constant pain and felt 
that his back and hip problems were the result of his (right) 
knee condition.

In May 1989, the veteran underwent VA orthopedic examination 
for residuals of a right knee injury.  No information was 
given regarding the back.

By way of an August 1989 rating decision, service connection 
for a back disorder directly due to service or secondary to a 
service-connected right knee disability was denied.  That 
decision was predicated on a finding that there was no 
indication that the veteran, by all medical evidence 
submitted, suffered from a diagnosed back condition; and that 
there was no indication that he had a resultant back 
condition due to his service-connected right knee disability.  
In a letter dated August 24, 1989, the RO notified the 
veteran of this decision.

The August 1989 decision became final when the veteran did 
not initiate an appeal by filing a notice of disagreement 
within one year of the date the notice of the unfavorable 
determination was mailed. 

From June 1991 to March 1992, the veteran was treated 
privately for his right knee and other conditions.  June 1991 
private treatment records show an assessment of degenerative 
arthritis.  February 1992 records show that the veteran was 
seen with severe degenerative arthritis of the back and 
knees.  Examination was remarkable for obesity and 
degenerative arthritis of the lower spine and both knees.  
The veteran was evaluated for a second time in February 1992 
for other symptoms.  The remainder of the private medical 
records, dated from June 1991 to March 1992, pertain to 
treatment for non orthopedic related disorders.

March 1993 VA x-rays showed that there was osteoporosis of 
both knees, and moderate arthritic changes involving both 
knees.

In April 1993, the veteran underwent VA examination for the 
joints.  It was noted by history that the veteran had had a 
spinal fusion operation for disk disease on the right side.  
The operation was done at a private hospital during the late 
1980's and the surgery relieved the pain somewhat, but the 
veteran still had stiffness in his back and limitation of 
motion of his back.  Physical examination revealed that the 
veteran could externally rotate the right leg about 10 
degrees, and internally rotate about 10 degrees.  The 
examiner's conclusion was that there was osteoarthritis of 
the lumbar spine with post-operative disc surgery and spinal 
fusion.  Other diagnoses regarding the knees and hips were 
rendered.  

April 1993 VA x-rays of the lumbosacral spine revealed an 
impression of previous surgery at L4-L5 with removal of the 
spinous process of the 4th lumbar vertebra.  There was heavy 
thickening of the facets at the L4-5 and L5-S1.  Minimal 
grade spondylolisthesis was noted.

In May 1993, the veteran underwent examination of his joints 
by the VA.  The RO requested that the examiner elaborate 
further on some of the objective changes of the right leg.  
The examiner did not elaborate further on the veteran's back 
disorder; other than to comment that x-rays of the back were 
again reviewed and that they showed the residual changes of 
prior orthopedic surgery of the back.  It was noted that the 
veteran could extend his knee fully, and could flex it to 
about 100 degrees.  However, the examiner noted that there 
was quite remarkable instability, almost as if there were no 
collateral ligaments in the right knee.

On May 24, 1993, the veteran underwent a private orthopedic 
examination with Dr. R.A, who was an M.D.  The veteran 
complained about a leg length discrepancy, and that he had 
chronic pain in his right knee and right hip.  The veteran 
reported that he also had problems with his lower back.  On 
examination of the right knee, there was no effusion.  There 
was a full range of motion.  There was no Drawer sign that 
could be elicited.  There was laxity of the lateral and 
collateral ligaments and some hinging phenomena with stretch 
of the ligament.  

In November 1993, four lay statements were associated with 
the record.  In the first, a joint statement from two of the 
veteran's children, it was stated that the veteran was a 
great person, and that his health was the only thing that 
prevented him from being happy and aggressive.  The children 
stated that the veteran's legs were not in good shape and 
that he always complained about aches and pains in the legs 
and hips.

In the second statement, from an unidentified person with the 
same last name as the veteran, it was noted that the veteran 
could no longer teach sports to his sons or other youth in 
the community.  The veteran was once an avid bowler, and he 
could no longer sit to watch any sport.  It was noted that 
the veteran had to retire earlier from his chosen profession 
due to his illness, and that he was now "100 percent 
incapacitated."

In the third and fourth statements, two of the veteran's sons 
indicated by separate letter that their father had steadily 
worsened, especially in the past 10 years.  His mobility was 
zero.  He could hardly walk at all due to the pain in his 
knees and hip.  The veteran stayed home during family outings 
because it was too painful for him to get in and out of a 
car.  It was noted that the veteran fell in the home on 
occasion because he lost his footing.

In April 1994, the veteran testified at a personal hearing at 
the RO.  The veteran presented testimony in support of his 
claim for increased evaluation for the right knee, and did 
not testify about his back disorder.  The veteran indicated 
that he was receiving Social Security Administration 
benefits, and that he had been forced to retire from his 
employment due to disability.  The veteran's wife testified 
to the same.  In April 1994, the Hearing Officer denied the 
veteran's request for an increased evaluation for the right 
knee.

In July 1994, the RO received private medical records which 
documented the veteran's hospitalization and diagnostic 
testing at Our Lady of Mercy Hospital during the late 1980's.  
Specifically, in July 1986 and September 1986, computed 
tomography scans (CT) of the spine were taken.  In summary, 
these tests revealed that there was soft-tissue density at 
the right nerve root area at the level of L5-S1, maybe from 
disc herniation, but bulging disc in that area could not be 
excluded.  Degenerative arthritic changes were shown at the 
apophyseal joints of the lower lumbar spine, and at the facet 
joint of the lower lumbar spine.  A July 1986 lumbar 
myelogram revealed an impression of slight anterior 
indentation of the contrast medium column at the level of L4- 
5, and asymmetry and defect at the right nerve root area 
which may have been from disc herniation.

The remainder of the private treatment and hospital records 
which were received in July 1994 show that the veteran 
underwent surgery in August 1987 for removal of laminae of 
L3, L4, and L5 with bilateral foraminotomies at L3 and L4.  
The operative diagnosis was lumbar stenosis of L3 to L5.  A 
November 1987 CT scan of the lumbosacral spine revealed post 
operative changes in the lower lumbar spine and bulging at 
disc spaces, with osteoarthritic changes in the faceted 
joints of the lower lumbar spine, and no finding of herniated 
disc noted.

In September 1988, the veteran had a private magnetic 
resonance image (MRI) of the lumbar spine.  The impression 
was post-surgical changes in the L4-5 region, and bulging 
disc at L4-5.  The veteran was privately hospitalized for 
four consecutive days in April 1989.  He presented for 
admission after being evaluated by Dr. W.C., and found to 
have severe intractable low back pain.  The admitting 
diagnosis was severe lumbar myositis with radiation into the 
left knee.  The final diagnosis was probable spinal stenosis 
with osteoarthritis and spur formation at the lower lumbar 
spine.  Several of the veteran's ailments were evaluated or 
discussed during his hospitalization, but no correlation was 
made between his back disorder and his right knee disorder.  
In October 1989, the veteran was hospitalized again for other 
ailments, and no mention was made regarding the back 
disorder.  Similarly, corresponding private progress notes, 
dated from 1982 to 1995, reveal treatment primarily for the 
knees and legs, and do not show a correlation between the 
back and the right knee.

In April 1996, the veteran underwent VA examination for the 
joints.  The impression was osteoarthritis of the right knee.  
In June 1996, the veteran underwent VA examination for the 
joints.  It was noted that the veteran was examined with 
primary reference to his back, and the condition of his back 
as related to a history of injury to his right knee.  His 
claims folder was present and reviewed by the examiner.  The 
veteran's complaints at that time were of weakness of his 
back.  He had prominent back pain while walking, along with 
pain in his right hip.  He stated that he could walk 
unsupported for only about 10 feet.  He used a walker at home 
and a wheelchair when out of the house.  He wore no back 
support.  His low back pain was constant in nature and 
extended down the posterior aspect of both lower extremities 
to knee level.  The examiner reported that the veteran felt 
that his back condition was related to his right knee 
condition in that his right lower extremity was shorter than 
the left due to the knee injury, and that the resulting limp 
had injured his back.

Upon examination, lumbar flexion was 40 degrees, and 
extension was 20 degrees.  Lateral flexion was to 10 degrees 
to the right, and 20 degrees to the left.  Rotation was 15 
degrees to the right and 15 degrees to the left.  There was 
slight laxity of the lateral and medial collateral ligaments 
of the knee.  Lachman's test was equivocal.  He lacked 10 
degrees of full extension and flexed to 50 degrees.  The 
diagnoses were history of prior strain, right knee; 
osteoarthritis, knees bilateral; osteoarthritis, right hip; 
and lumbar spinal stenosis, status post decompression.  In 
the comment section, the examiner stated that:

There would appear to be no causal relationship 
between (the veteran's) right knee sprain in 1951, 
his back condition which became symptomatic 
approximately 35 years later, his osteoarthritis of 
both knees or the osteoarthritis of his right hip.  
His spinal stenosis, osteoarthritis of both knees 
and osteoarthritis of his right hip would appear to 
be consequences of degeneration which appears in 
some individuals as a part of the aging process...  
The shortening of his right lower extremity is 
primarily due to the arthritic flattening of his 
right femoral head.

In January 1997, Dr. W.C., wrote a letter on the veteran's 
behalf.  Therein, he stated that he had last seen the veteran 
in August 1985, and that the diagnoses at that time were 
acute myofascial pain syndrome, acute lumbar myositis, 
chronic lumbosacral instability, severe arthritis of the 
right hip, and arthritis of both knees.  Due to his multiple 
problems, the veteran's range of motion had decreased in the 
spine by 50 percent.  The veteran experienced pain and joint 
tenderness and stiffness in his back, hip and knees.  It was 
noted that the veteran walked only with difficulty, slowly, 
and with use of a cane for stability.  The veteran had been 
treated with lumbar laminectomy, followed by years of 
therapy, anti-inflammatory medication, and analgesics.  His 
response to treatment had been poor, and his condition 
gradually deteriorated during the time he was Dr. W.C.'s 
patient.

In February 1997, the veteran underwent VA examination for 
the joints.  Dr. Y., who had previously examined the veteran 
in June 1996, examined the veteran again.  All of the 
findings were referable to the right knee.  It was noted that 
the right knee lacked 5 degrees of full extension, and flexed 
to 90 degrees.  There was slight medial and lateral 
collateral laxity of the right.  The examiner commented that 
pain was present during use and during flare-ups, and that 
fatigue and weakness were probably present, but that it was 
impossible to predict the additional range of motion loss due 
to those factors.  Dr. Y. also opined that the veteran's 
current conditions of both knees were due to the effects of 
aging, osteoarthritis and obesity, rather than the 
sprain/strain of the right knee, sustained in 1951.

In January 1998, Dr. W.C. wrote a letter on the veteran's 
behalf.  Therein, he again stated that he had last seen the 
veteran in August 1985.  Dr. W.C. repeated the diagnoses that 
were rendered in 1985.  Again, as in the letter written in 
January 1997, he listed the veteran's multiple problems, 
including acute lumbar myositis and chronic lumbosacral 
instability.  At his request, Dr. W.C. reviewed the veteran's 
past medical records.  Dr. W.C. said:

I feel that it is a real possibility that (the 
veteran's) multiple medical problems as listed 
above could be the result of the original right 
knee trauma he experienced while in service in the 
army in the 1950's.

In November 2000, the veteran underwent VA examination for 
the spine.  The claims file and medical records were 
reviewed.  In that regard, a synopsis of all of the veteran's 
medical records was provided by the examiner.  The examiner 
noted that the veteran presented in an electrical cart which 
he stated he needed for mobility due to problems with both 
hips, both knees, and the lower back.  He used a wheelchair 
at home as well.  He did not walk at all except several steps 
with a walker to get in the bathroom.  

By history, it was noted that symptom onset for the back was 
in 1986, with subsequent surgery.  Currently, the low back 
hurt daily.  Coughing and sneezing did not aggravate the 
pain.  The veteran had pain down both legs about five or six 
times a week.  The veteran related weakness and fatigability 
with the pain.  The examiner noted that there was no limp due 
to the back.

The examiner provided physical examination of the lower 
extremities and of the back.  It was also noted that 
examination of the right knee revealed that there was slight 
tenderness to palpation medially and also some anteriorly and 
laterally to a lesser extent.  No crepitation was palpated on 
active motion, and there was no effusion.  The cruciate and 
collateral ligaments were stable.  Internal and external 
torsion tests were negative.  The range of motion in degrees 
was from extension of zero degrees to flexion of 80 degrees, 
with some complaint of pain on terminal flexion.  

Objective findings for the thoracic lumbar spine revealed 
that the gait with the walker was somewhat slowed and that 
the veteran was slightly bent forward at the waist, perhaps 
10 to 15 degrees.  There was no definite limp, and no 
tenderness to palpation, no muscle spasm, and no pain on 
midline percussion was noted.  A healed longitudinal midline 
lumbar surgical scar was noted.  There was no muscle spasm, 
and no pain on midline percussion.  Seated straight leg 
raising was negative bilaterally.  Deep tendon reflexes 
patellar were 1 to 2+ and bilaterally symmetric.  Achilles 
was 1+ and bilaterally symmetric.  Range of motion with the 
veteran standing but leaning on the walker was from zero 
degrees of extension to 60 to 70 degrees for thoracic lumbar 
spine flexion.  Side bending right and left was 10 to 15 
degrees on each side, with some complaint of pain at the 
terminal degrees.  With the veteran seated and the legs 
extended and observed at the heels, there was an approximate 
3/8th of an inch shortening of the right leg compared to the 
left observed.

The examiner's impression included thoracic lumbar spine 
status post surgery with degenerative disc disease and 
degenerative joint disease; with various factors, such as 
functional impairment between moderate and severe, with loss 
in degrees, range of motion of forward flexion 10 to 15 
degrees, extension 25 degrees, side bending right and left 5 
to 10 degrees each.  The examiner stated:

In my opinion, etiology of the back condition is 
degenerative changes over time, and not casually 
related to any service connected right knee 
condition.  As noted by myself as well as Dr. Y. in 
1996, low back pain onset was about 35 years after 
symptomatology onset in the right knee.

In August 2001, the Board determined that there was new and 
material evidence to reopen the claim for service connection 
for a back disorder.  The Board remanded that claim along 
with the claim for increased compensation for a service-
connected right knee disorder.

The additional evidence which was subsequently developed 
includes records from the Social Security Administration 
which reflect that the veteran was granted benefits based on 
disorders of the hip and back.  

The report of an orthopedic examination conducted by the VA 
in December 2002 shows that the veteran had a history of 
internal derangement of the right knee in service.  He also 
complained of back pain which he asserted was secondary to 
the right knee problems.  

On physical examination, the range of motion of both knees 
was from zero to 135 degrees bilaterally, without limitation 
due to pain, weakness, fatigability, incoordination or flare-
ups.  He had five degrees of physiologic valgus.  There was 
no significant deformity.  There was no effusion.  He was 
stable to varus and valgus stress.  He had an equivocal 
Lachman's on the right and negative on the left.  He had a 
negative posterior drawer sign bilaterally.  On examination 
of the lumbar spine, he had significant pain with small 
motions and extension, as well as lateral bending and 
rotational bending.  He had decreased sensation in both lower 
extremities in an L4-L5 distribution bilaterally.  Following 
examination, the assessment was as follows:

1.  Right knee mild degenerative joint disease.  He 
is currently receiving service-connected disability 
with regards to his right knee and I am unsure of 
the association with that.  Current changes 
radiographically are consistent with his age or 
mild degenerative changes compared to many 70 year 
olds.  In addition, he had great range of motion 
and no evidence of instability.  I do not see 
certainly any increase in his disability based on 
my examination.

2.  Mild left knee arthritis.  I think it is less 
likely than not that his left knee condition is 
related to his right knee...

3.  Lumbar stenosis, history of laminectomy.  He 
has very inconsistent examination.  He has a 
history of laminectomy.  I think it is less likely 
than not that his right knee injury is related or a 
cause of his back problem.  I think these are 
independent.  


I.  Entitlement To Service Connection For A Back Disorder, 
Claimed As
 Secondary To A Service-Connected Right Knee Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection is currently in effect for residuals of 
right knee trauma, rated as 30 percent disabling; and 
traumatic arthritis of the right knee, rated as 10 percent 
disabling.  The combined evaluation is 40 percent.  

The Board notes that the veteran's service medical records do 
not contain any indication that a back disorder was present 
during service.  The report of a medical examination 
conducted at the time of his separation from service in 
September 1953 shows that clinical evaluation of the spine 
was normal.  There is also no evidence that arthritis of the 
spine was manifest during the year after separation from 
service.  In fact, the report of a periodic examination 
conducted in December 1957 in connection with reserve service 
again shows that clinical evaluation of the spine was normal.  

In reviewing the foregoing evidence, the Board notes that 
there is no question that a back disorder was not present 
during service or within a year after service.  Regarding the 
contention that the disorder of the back developed secondary 
to the service-connected right knee disorder, the Board notes 
that although the veteran has given his own opinion that his 
service-connected disorder of the right knee caused or 
aggravated the disorder of the back, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

With respect to medical opinions on this issue, the Board has 
noted that the veteran submitted an opinion from Dr. W.C. 
dated in January 1998 in which he stated that there was a 
real possibility that the veteran's multiple medical problems 
were the result of his right knee trauma in service.  
However, such a statement provides little support for the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

Significantly, several other more convincing medical opinions 
are of record and weigh against the claim.  The VA examiner 
in June 1996 stated that there was no causal relationship 
between the right knee sprain in 1951 and the back condition 
which became symptomatic approximately 35 years later.  
Similarly, a VA examiner in November 2000 stated that the 
etiology of the back condition was due to degenerative 
changes over time, and was not causally related to the 
service-connected right knee condition.  Finally, the VA 
examiner in December 2002 stated that "I think it is less 
likely than not that his right knee injury is related or a 
cause of his back problem.  I think these are independent."  

The Board finds that these VA opinions are credible as they 
were based on examination of the veteran and consideration of 
his full medical history.  The Board also finds that the 
opinions, particularly the one in December 2002, are adequate 
to address whether there was either causation or aggravation 
of the back disorder by the service-connected right knee 
disorder.  In this regard, the Board notes that the language 
used by the VA examiner in December 2002 was broad (i.e., 
that the disorders were not "related" and were 
"independent") and adequately addressed all possible 
theories of secondary service connection. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that a disorder of the 
back was not present until many years after service, is not 
related to his period of service, and was not caused or 
aggravated by his service-connected right knee disability.  
Accordingly, the Board concludes that a disorder of the back 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.



II.  Entitlement To An Increased Rating For Residuals Of 
Right Knee
 Trauma, Currently Rated As 30 Percent Disabling, With A
 Separate 10 Percent Rating For Arthritis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  

The Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  

The RO has assigned a 30 percent evaluation under Diagnostic 
Code 5257 for the veteran's left knee disability after 
finding severe impairment of the knee.  That is the highest 
rating available under that code.  

The Board has considered the possibility of rating the 
disability under an alternative diagnostic code.  Diagnostic 
Code 5262 provides that a 40 percent rating is warranted if 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In evaluating the claim for an increased rating for 
the veteran's right knee disability, the Board finds that 
there is no evidence of nonunion of the tibia and fibula with 
loose motion.  Accordingly, the Board concludes that the 
criteria for a rating higher than 30 percent for a right knee 
disorder under Diagnostic Code 5262 are not met.  

Under Diagnostic Code 5256, a 40 percent rating is warranted 
where there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating is warranted where there 
is ankylosis of the knee in flexion between 20 and 45 
degrees.  A 60 percent rating is warranted where there is 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees of more.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Such findings are not shown by any of the medical 
evidence.  The veteran has never been found to have 
ankylosis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
rating is warranted for one year following implantation of a 
prosthetic knee joint.  Thereafter, the minimum rating shall 
be 30 percent.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  The Board notes, however, that the 
veteran has not required a knee replacement.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 30 percent for residuals of an injury to the 
right knee are not met.  

The RO also assigned a separate 10 percent rating for 
limitation of motion due to arthritis of the right knee.  
When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Separate ratings under Diagnostic Code 
5257 and 5260 or 5261 are permissible because neither 
diagnostic code considers all impairment of the knee.  
Diagnostic Code 5257 considers only instability and 
subluxation, whereas Diagnostic Codes 5260 and 5261 are 
premised only on limitation of motion.  Rating a knee 
disorder under both of those codes does not, therefore, 
result in pyramiding.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is contemplated 
where extension is limited by 15 degrees.  A 30 percent 
rating is for assignment where extension is limited by 20 
degrees.  A compensable rating may also be assigned based on 
X-ray findings of arthritis and painful motion.  See 
VAOPGCPREC 9-98.  

The Board finds that the arthritis of the right knee does not 
result in reduced motion with extension limited by more than 
10 degrees or flexion limited to less than 45 degrees.  Such 
severe limitation of motion is not shown in any of the 
medical evidence.  In fact, the most recent VA examination 
reflected that the veteran had a "great" range of motion.  
The Board also notes that the separate ratings adequately 
reflect the additional impairment due to the pain, weakness, 
etc.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 10 percent for arthritis of 
the right knee are not met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is unemployed.  However, the record reflects that 
his inability to work is attributable to other nonservice-
connected disorders, such as his back and hip disorders.  He 
has not presented any objective evidence to show that the 
right knee impairment ever prevented him from completing his 
job tasks, nor has he presented any evidence that he lost 
time from work due to the right knee.  In light of this, the 
Board concludes that any interference with employment ability 
due to the right knee disorder does not rise to the degree 
that it would be considered "marked".  In summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Service connection for a back disorder, claimed as 
secondary to a service-connected right knee disorder, is 
denied. 

2.  An increased rating for residuals of right knee trauma, 
currently rated as 30 percent disabling with a separate 10 
percent rating for arthritis, is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

